IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ALONZE GREEN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2007

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2015.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Christopher J. Anderson, Neptune Beach, for Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and KELSEY, JJ., CONCUR.